Citation Nr: 1123038	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-37 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.         

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied entitlement to the benefits sought. 

In April 2010, the Board remanded the matter on appeal to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The issues of service connection for (1) a right eye disorder and (2) a left eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran suffered a right knee abrasion during service, but he did not experience chronic right knee symptoms during service, and a right knee disorder, presently manifested by patellofemoral syndrome, is shown by the more probative evidence to not be related to any incident in service.  


CONCLUSION OF LAW

The weight of the evidence is against a finding that a right knee disorder, presently manifested by patellofemoral syndrome, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2005 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a May 2006 letter, also prior to the initial adverse determination, informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in February 2007 to determine whether his claimed right knee disorder may be due to active service.  An addendum opinion was issued in May 2010.  The Board finds that the VA examination, when considered with the May 2010 addendum, is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because it addresses the claimed right knee in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the April 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to return the claims folder to the VA examiner who conducted a VA orthopedic examination in February 2007, and request a supplemental opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed right knee patellofemoral syndrome is etiologically related to his service, to include a documented November 2003 incident involving a physical altercation, in which the Veteran further indicates he sustained a right knee abrasion.  The Board requested the VA examiner to provide a clear rationale for all conclusions reached.  

As indicated, this was accomplished by a May 2010 VA examination addendum opinion.  Although the VA examiner's rationale is not a model of clarity, the Board finds that the May 2010 VA examination addendum substantially complies with the Board remand directives.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (noting that although clarity certainly is preferred in a medical opinion, it "is not and cannot be demanded in every instance or finality would forever be delayed pending perfection in draftsmanship").

The Board's April 2010 remand also instructed the AMC/RO to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by an April 2011 SSOC.  

For these reasons, the Board finds that there was substantial compliance with the April 2010 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for a right knee disorder.  

As an initial matter, the Board notes that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim; the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board should consider reference "to a body part or system that is disabled or by describing symptoms of the disability."  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Also, if a submitted claim does not identifying the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See id. at 88.  Thus, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons, 23 Vet. App. 1.

In the present case, the Veteran has consistently described his claim to encompass the right knee.  The medical treatment records also show complaints of pain radiating from the low back into the lower extremities, including the right leg.  Accordingly, the RO granted service connection for right lumbar radiculopathy in an April 2008 rating decision.  That matter is not otherwise before the Board.  Thus, the scope of the present claim is limited to consideration of the right knee only.  See Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-88.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and probative weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In determining the probative weight, a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the present case, the Board finds that the preponderance of the more probative evidence of records weighs against the claim of service connection for a right knee disorder, for the following reasons.  

The Veteran contends that he has had right knee pain since he was assaulted during service.  In this regard, his service treatment record (STRs) show that he was involved in a fight in November 2003.  An emergency room (ER) triage report documents his report that he was punched in right eye, head, back, and he was kicked.  He had severe abrasions.  On evaluation in the ER, the Veteran reported an assault by 6 to 7 people.  He complained of numerous symptoms, including right neck pain, flank pain, and left hand pain.  Physical examination showed right knee abrasion, but no effusion.  He had full range of motion.  The assessment was multiple contusions and abrasions.

The Board finds that these November 2003 ER treatment records tend to weigh against the claim.  Although a right knee abrasion is noted, the Veteran did not relate any complaints referable to a right knee injury.  Importantly, he reported numerous other complaints, but none regarding the knee.  Likewise, the remaining STRs show follow-up treatment for numerous orthopedic complaints, including extensive treatment with respect to the low back, but the remaining STRs are silent for right knee complaints until the service separation examination.  At that time, the Veteran endorsed a history of knee trouble.  However, the examining physician made no pertinent notation, and the clinical evaluation of the lower extremities was normal.  

The STRs, in summary, show that the Veteran sustained a right knee abrasion, but do not reflect experienced chronic right knee symptoms during service.

The post-service medical records after the Veteran's January 2005 separation first include a VA treatment record from April 2006 showing complaints of bilateral knee pain stiffness.  Then, during an April 2006 VA consultation, the Veteran complained of right knee pain for three years since an injury.  Physical examination showed that passive and active range of motion was intact, with tenderness.  The assessment was arthralgia, right knee.  Subsequent VA outpatient treatment records show continued complaints of right knee pain.  

In connection with his present claim, the Veteran underwent a VA examination in February 2007.  With regard to his history, the Veteran informed the VA examiner that he had had right knee pain beginning after the November 2003 assault.  On physical examination, the VA examiner found range of motion with pain on end range of motion.  X-rays showed a normal knee.  (The Board notes that the X-ray report documents findings of no fracture, dislocation, joint space narrowing, or joint effusion.)  The VA examiner's assessment was chronic right knee pain likely secondary to patellofemoral syndrome.  

In a May 2010 addendum, the VA examiner opined, after reviewing the claims file, that the Veteran's current right patello femoral syndrome was not related to active service.  The VA examiner reasoned that a knee abrasion typically heals without knee impairment.  The VA examiner also noted that he could not find any documented injury or treatment related to the claimed right knee disorder in the claims file.  

The Board finds that the May 2010 VA examination addendum is the most probative evidence of record addressing the likely etiology of the Veteran's current right patellofemoral syndrome.  First, the VA examiner reviewed the claims file and accurately documented that there was a right knee abrasion during service, but no other right knee injury or treatment.  The VA examiner also clearly stated his opinion.  Finally, although not a model of clarity, the VA examiner provided a reasoned analysis for his opinion.  

In this regard, the Board acknowledges that the VA examiner did not account for the Veteran's own complaints of continuous post-service symptomatology.  This does not diminish the probative weight of the VA examiner's opinion, however, as the Board finds, for the reasons explained in detail below, that the Veteran's assertions do not constitute credible evidence.  

The VA examiner's opinion, in summary, is clearly articulated with conclusions based on an accurate factual basis and supported by a reasoned analysis.  Moreover, the VA examiner's opinion is uncontroverted by any remaining probative evidence of record.  Therefore, the VA examination is the most probative evidence of record addressing the likely etiology of the Veteran's current right patellofemoral syndrome.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also McClain, 21 Vet. App. at 321.

The Board has carefully considered the Veteran's own lay assertions of record.  The lay testimony, however, does not enable a grant of service connection, to include on the basis of continuity.  See 38 C.F.R. § 3.303(b).  

First, the Board finds that the Veteran's own assertions are not credible evidence in light of several inconsistencies and indications of misrepresentation and unreliability.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

For instance, with regard to his in-service symptomatology, as indicated, the STRs are silent as to right knee complaints, except at service separation.  Generally, the Board may not find that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board finds highly significant that the STRs show ongoing treatment for numerous other complaints, such as back pain, but no indication of right knee pain until service separation.  In fact, a January 2004 treatment record shows that he had full range of motion in the lower extremities.  Additionally, a February 2004 treatment note shows an assessment of suspected somatic dysfunction after complaints of continued back pain due to the assault.  Despite this indication of exaggeration, the STRs nonetheless show no complaints referable to the right knee.  The Board finds more plausible that, had the Veteran experienced right knee pain throughout service, he would have sought treatment for the knee or reported it during his numerous other medical appointments.  He did not.  This tends to indicate that he did not experience chronic right knee pain during service.  

Furthermore, the STRs, as noted, include November 2003 ER treatment records reflecting his report of being punched and kicked in the right eye, head, and back by six to seven people.  A November 2003 police report, by comparison, shows that the Veteran was involved in an altercation with an "unknown male" who "punched [the Veteran] in the right eye and mouth causing a small laceration on his lower lip and a black right eye."   The November 2003 police report, when compared with the contemporaneous ER record, shows that the Veteran misrepresented both the number of people involved and the extent of the physical assault.   

Also indicating that the Veteran is an unreliable historian, a June 2006 VA treatment record reflects his report that he served in Iraq in Operation Iraqi Freedom.  By comparison, his DD Form 214 reflects that he did not have any foreign service.  During a subsequent VA appointment in January 2007, the Veteran accurately denied a history of Iraq service.  Similarly, an April 2003 VA screening shows that the Veteran denied using alcohol.  Yet, during an April 2006 VA evaluation, he reported occasional alcohol use.  Furthermore, despite the Veteran's complaints of being punched in the head during service, he informed a VA audiological examiner in December 2007 that he had no direct head injury during the November 2003 assault.  

This evidence, overall, demonstrates that the Veteran is not a reliable or credible historian.  His lay assertions have no probative value insofar as they are found to be not credible.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

The Veteran has also expressed the opinion, such as in his December 2007 substantive appeal (VA form 9), that his right knee disorder is "service-connected."  However, the central issues in this case concern whether (a) the Veteran is presently diagnosed with a right knee disorder that (b) is etiologically related to his service.  These issues involve complex medical questions relating to internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the questions of diagnosis and etiology in this case may not be competently addressed by lay evidence.  Moreover, even if assigned some probative value, the lay evidence is, nevertheless, outweighed by the highly probative February 2007 VA examiner's opinion (when considered in conjunction with the May 2010 addendum).  Accordingly, the Veteran's own conclusory lay statements are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

For the foregoing reasons, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a right knee disorder.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disorder, presently manifested by patellofemoral syndrome, is denied.


REMAND

In April 2010 the Board remanded the claims of service connection for a right eye disorder and left eye disorder.  The RO was instructed to forward the claims folder to the VA examiner who conducted a VA eye examination in February 2007, and to request a supplemental opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed allergic conjunctivitis and glaucoma are etiologically related to his service, to include all relevant documented instances of medical treatment therein.  The Board also requested the VA examiner to provide a clear rationale for all conclusions reached.

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

Here, upon remand, the RO properly referred the matter for a VA examination addendum opinion.  The VA examiner issued an addendum in May 2010.  In the addendum, the VA examiner noted the pertinent history, including the results of the prior VA examination, which resulted in diagnoses of refractive error, allergic conjunctivitis, and glaucoma suspected.  Then, with regard to the etiology of these disorders, the VA examiner opined that "[a]fter review of the C-file, it is concluded that none of these diagnoses are etiologically related to the [V]eteran's service."  The VA examiner provided no further commentary.  

The Board finds that the May 2010 VA examination addendum does not substantially comply with the April 2010 remand instructions.  To the contrary, the Board's remand directives specifically requested that the VA examiner provide a clear rationale for all conclusions reached.  As indicated, however, the VA examiner provided no explanation or rationale for her unfavorable opinion.  The Board notes that the most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, without an adequate supporting rationale, as requested by the Board, the May 2010 VA examination addendum does not substantially comply with the April 2010 Board remand directives.  

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

Accordingly, the issues are REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should arrange for the Veteran to undergo a VA examination with a VA examiner other than the examiner who performed the prior examination February 2007.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any eye disorder, to include allergic conjunctivitis and glaucoma, either had its clinical onset during the Veteran's active service; is causally related to any incident or circumstance of active service or is otherwise etiologically related to his active service.  

In making this determination, the examiner is asked to discuss the Veteran's own statements regarding the continuity of his symptomatology since service.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, then furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


